Citation Nr: 0100514	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  00-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to the use of 
tobacco products.  

2. Entitlement to service connection for nicotine dependence.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from May 1954 to May 
1957.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a May 2000 rating decision, in 
which the RO denied the veteran's claims for service 
connection for COPD, claimed as secondary to the use of 
tobacco products, and service connection for nicotine 
dependence.  The veteran filed an NOD in July 2000, and the 
RO issued an SOC that same month.  The veteran filed a 
substantive appeal in August 2000.  

The Board notes that, in August 2000, the veteran requested a 
Video Conference Hearing.  He was advised by letter, dated in 
October 2000, that a hearing was scheduled for him in 
December 2000.  He subsequently notified the Board that same 
month, October 2000, that he would be attending the hearing.  
On the date of the hearing, the veteran's representative 
telefaxed a memorandum to the Board in which it was noted 
that the veteran would be unable to attend the hearing.  No 
explanation was given for the veteran's absence, and the 
memorandum noted the veteran's request to have the hearing 
rescheduled.  In a subsequent letter from the undersigned 
Veterans Law Judge to the veteran, dated in December 2000, 
the veteran was notified that his motion for a new hearing 
date had been denied, as there was a lack of showing of good 
cause on written motion within 15 days, as prescribed in 
38 C.F.R. § 20.704(d) (2000).  




REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims.  
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Under 
the VCAA, pursuant to newly enacted provisions to be codified 
at 38 U.S.C.A. § 5103A(d)(1), it is mandated that, in the 
case of a claim for disability compensation, the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  

A review of the record reflects that the veteran submitted to 
the RO a VA Form 21-526 (Veteran's Application for 
Compensation or Pension) in March 2000, in which he filed, 
inter alia, a claim for emphysema as due to smoking in 
service.  

Thereafter, in May 2000, in particular, the veteran submitted 
a statement from Thaddeus Dunn, M.D., dated in February 2000.  
Dr. Dunn averred that the veteran suffered from severe COPD, 
and, given a significant history of tobacco use, that the 
veteran's COPD had resulted from the use of tobacco.  The 
veteran also submitted to the RO a VA Form 21-4138 (Statement 
in Support of Claim), dated in May 2000, wherein he reported 
that he had been a non-smoker prior to entering the U.S. 
Marine Corps at age 19, and had started smoking during basic 
training.  He indicated that, after basic training, he had 
begun to smoke more frequently, and within two years was 
smoking two packs of cigarettes a day.  The veteran further 
reported that he had continued to smoke after his discharge 
from service, eventually increasing his consumption to four 
packs of cigarettes a day.  He noted that he had continued at 
that level until 1988, when he stopped smoking completely.  

Thereafter, the RO received treatment records from Dr. Dunn, 
dated from March 1994 to February 2000.  These records, in 
particular, reflect the diagnosis of, and treatment for, 
COPD.  


The Board notes that applicable law generally recognized two 
means by which service connection could be established for 
claimed nicotine-related diseases and disorders.  If a 
claimant could establish by competent medical evidence that a 
disease or injury resulting in disability or death was a 
direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking (as opposed 
to pre- or post-service smoking] gave rise to a disease, then 
service connection could be established on a direct basis 
under 38 U.S.C.A. §§ 1110, 1131 (West 1991).

However, the United States Congress has recently passed 
legislation directly addressing veterans' claims seeking 
benefits for disability related to the use of tobacco.  
First, the Veterans Benefits Act of 1998, enacted as Subtitle 
B of Public Law No. 105-178, § 8202, 112 Stat. 492, amended 
38 U.S.C.A. §§ 1110 and 1131, inserting language to prohibit 
the payment of VA compensation for disabilities attributable 
to a veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed thereafter.  Then, in Public 
Law No. 105-206, § 9014, 112 Stat. 865, approved on July 22, 
1998, the amendments made by section 8202 of the previous 
statute were rescinded.  In lieu of amending 38 U.S.C.A. 
§§ 1110 and 1131, section 9014 created a new 38 U.S.C.A. 
§ 1103, which provides, in pertinent part, as follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service based upon a 
finding that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See 38 U.S.C.A. § 1103(b).  In other words, service 
connection may be granted on a secondary basis if competent 
medical evidence indicates that the claimed illness had its 
origin in tobacco use subsequent to service, but the veteran 
developed a nicotine dependence during service which led to 
the continued tobacco use after service.  In essence, the 
issue then becomes whether the illness may be considered 
secondary to service-incurred nicotine dependence pursuant to 
38 C.F.R. § 3.310.  See VA General Counsel Precedential 
Opinion (VAOPGCPREC) 19-97; see also 38 U.S.C.A. § 7104(c) 
(VA is statutorily bound to follow the precedential opinions 
of the VA General Counsel); Davis v. West, 13 Vet.App. 178, 
183 (1999).

The Board notes that VAOPGCPREC 19-97 cited VAOPGCPREC 2-93, 
which held that whether nicotine dependence was a disease for 
compensation purposes was an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles.  The threshold question was whether nicotine 
dependence could be considered a disease within the meaning 
of the veterans benefits laws, and, in that regard, further 
VA guidelines which held in the affirmative were referenced.  
VAOPGCPREC 19-97 further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service, and resulting tobacco use, 
was the proximate cause of the disability or death.  
VAOPGCPREC 19-97 also noted the potential for an intervening 
or a supervening cause of injury which might act to sever the 
proximate and causal connection between the original act and 
the injury.

The VA Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are:  (1) whether the veteran acquired a 
dependence upon nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of claimed disability or death 
occurring after service.  


With regard to the first question, VAOPGCPREC 19-97 held that 
the determination of whether a veteran is, in fact, dependent 
on the drug nicotine is a medical issue.  It noted that the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association, (DSM-IV), 
provides that the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.  

With regard to the second question, VAOPGCPREC 19-97 further 
provided that in a case where, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, the decision would have 
to be made whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  As discussed above, a supervening 
cause of the disability or death, such as, for example, 
exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission (i.e., stop smoking) and then resume use of tobacco 
products.

In this instance, the veteran has reported that he first 
began smoking in service, and that as a result, he eventually 
developed a four-pack-a-day habit, which he reportedly 
discontinued in 1988.  The veteran has been diagnosed with 
COPD, which has been linked to his reported tobacco use.  
However, no opinion has been rendered as to whether the 
veteran suffered from nicotine dependence in service, and, if 
so, whether that dependence was incurred in service.  

As noted above, the VCAA contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  Of significance in the present 
matter, however, is language in the new statute which 
provides:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(d)).

Thus, in keeping with the provisions as set out in the VCAA, 
to include the duty to assist under section 5103A(d), the 
Board believes that the RO should refer this case for a 
medical review and opinion, to include a determination as to 
when the veteran first began smoking, and, if it is found 
that smoking first began during service, whether this 
resulted in the veteran developing a nicotine dependence at 
that time.  In addition, the Board also notes that the 
veteran's service medical records are not of record.  The RO 
should obtain these records and associate them with the 
claims file.  

Furthermore, with respect to the veteran's appeal for service 
connection for COPD, claimed as due to the use of tobacco 
products, given the need for further development regarding 
the veteran's claim for service connection for nicotine 
dependence, the Board defers consideration of the issue of 
service connection for COPD, since both of the claims on 
appeal are inextricably intertwined.  See Holland v. Brown, 
6 Vet.App. 443 (1994).  Therefore, after the RO has 
adjudicated the veteran's claim for service connection for 
nicotine dependence, it should readjudicate the veteran's 
claim for service connection for COPD, claimed as due to the 
use of tobacco products.   

In view of the foregoing, while we regret the delay in this 
case, further appellate consideration will be deferred, and 
the veteran's claims for service connection are REMANDED to 
the RO for the following action:  

1. The RO should attempt to obtain the 
veteran's service medical records from the 
National Personnel Records Center in St. 
Louis.  A record should be made of the 
results of any such search.  If no records 
are found, this should be documented for 
the record, with an explanation as to why 
they are unavailable.  Moreover, if, as a 
result of any development undertaken by 
this Remand, it would be logical to 
contact other agencies to obtain the 
requested medical records, that 
development should be accomplished.  

2. The veteran should be invited to provide 
verifying statements from family or 
friends, or any other individuals who may 
be able to provide direct corroborative 
evidence of the veteran's smoking history, 
reported to have first begun in service.  
The veteran should also be invited to 
provide medical evidence that he developed 
a nicotine dependence in service, and thus 
continued to smoke following his 
separation from the military.  

3. The RO should refer the veteran's claims 
file, to include a copy of this Remand 
decision, to an appropriate VA physician 
or physicians, who should be requested to 
review the claims file and render 
findings, if possible, with respect to 
when the veteran first began to smoke, and 
the duration (to include any 
interruptions) of his smoking habit.  In 
addition, the physician(s) should 
determine the approximate date of onset of 
the veteran's COPD, and, to the extent 
feasible, whether it was caused by the use 
of tobacco products.  Furthermore, the 
physician(s) should express an opinion as 
to whether it is at least as likely as not 
that the veteran incurred a nicotine 
dependence as a result of service and 
whether, and to what extent, that 
dependence continued after service.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

4. Following completion of the foregoing, the 
RO must review the claims folder and 
ensure that the aforementioned development 
action has been conducted and completed in 
full.  If any required action is 
incomplete, appropriate corrective action 
is to be implemented.  

5. Thereafter, the RO should again consider 
the veteran's claims.  If action taken 
remains adverse to the veteran, he and his 
accredited representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) concerning all evidence added 
to the record since the last SOC.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



